Title: To George Washington from James McHenry, 30 October 1798
From: McHenry, James
To: Washington, George



Dear Sir
War Department 30 Octbr 1798

I had the honour to receive your letter of the 23d Instant.
I received a letter this morning from the President, by which I find, that Mrs Adams’ health is so low, and her life so precarious, that it will be impossible for him to leave her till it becomes absolutely

necessary for him to meet Congress. I regret extremely this circumstance, as well on account of the cause, as being deprived of his opinions. But that no delay may thence arise to the service, he authorises me, in case the generals and I should judge it necessary, that the officers of battalions should be appointed, before the meeting of Congress, to fill up their commissions out of the blanks I have in my possession.
General Pinckney who is here, for a few days, I expect will give his attendance on the 10th of next month, at which time I also expect General Hamilton.
Inclosed is a copy of a letter from General Knox, declining the appointment of third Major General, so that we cannot count upon his aid or assistance.
Having disclosed to you the object of this conference in my letter dated the 16 inst. I flatter myself it will be in your power to give your attendance on or about the 10th of November next at this City or Philadelphia, as the case may be; and that you will bring with you the letters and recommendations respecting candidates from the Southern district, and all such papers as may be useful, as well as the inclosed list of officers who continued in service to the end of our revolutionary war. With sincere respect & esteem I have the honour to be Dr Sir Your most ob. & hble servt

James McHenry


P.S. 8 o’clock P.M. I have this moment received your letter of the 26 inst. and a little satirical note from Miss Custis, which I must correct her some day or other for having written.

